DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-22 of U.S. Patent No. 11172944. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims includes more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “A detector detecting a rotation angle of an implant applied to the implant for artificial joint replacement” renders the claim vague and indefinite because it is unclear which rotation angle is being measured by the detector.
In claim 11, the recitation “an insertion gap being recessed in a position where the knob means is located between the upper plate and lower plate” renders the claim vague and indefinite because the structure and interaction thereof is unclear.  It is unclear where the recess implied by “recessed” is located. 
In claim 12, the recitation “accommodation recess is provided with an outer recess at a position corresponding to the knob means” renders the claim vague and indefinite because it is unclear where the outer recess is located.   It is suggested that Applicant claim the structure (Fig. 14) which shows the outer recess 5111a in a wall of the balance checker 5 defining the accommodation recess. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trabish et al. (US 11399818).
Regarding claim 1, Trabish et al. disclose a module or detector 32 that detects the rotation angle of an implant applied to a knee joint, the detector configured to be inserted between a distal end of a femur and a proximal end of a tibia (for e.g. Figs. 1-3, 29, 32-33, and 38, col. 5, lines 18-67, cols. 6-46).
Regarding claim 2, Trabish et al. disclose measurements to provide workflow in support of an optimal installation based on the measurement data (col. 5, lines 18-40).
Regarding claim 3, Trabish et al. disclose a reference rotation detection means in the form of a sensor 222 coupled to a post 120 mounted on the tibia (for e.g. Figs. 2, 14, 19 and col. 20, lines 1-55).
Regarding claim 4, Trabish et al. disclose sensors to include pressure sensors (for e.g. col. 14, lines 53-67 and col. 15, lines 1-58).
Regarding claim 5, Trabish et al. disclose detector 32 to have a positioning recess 60 in a surface thereof, the positioning recess disposed at a position corresponding to a positioning protrusion disposed on one surface of the implant, so that the detector is promptly and easily positioned on the implant and is prevented from slipping after being placed on the implant.
Regarding claim 6, Trabish et al. disclose detector 32 to have a shape corresponding to or proportional to the implant and a resected surface of the tibia (Figs. 1 and 2).
Regarding claim 7, Trabish et al. disclose detector 32 to be equipped with a battery for supplying power to operate various sensors (operation rotation detection means and the pressure detection means), and the battery is charged through a wireless charging method (col. 13, lines 53-67 and col. 14, lines 1-52).
Regarding claims 8-10, Trabish et al. disclose a distractor or balance checker 10 configured to be inserted between a tibia and a femur to check medial and lateral balance wherein detector 32 is inserted into the balance checker in a sliding manner (Fig. 3) and balance checker 10 includes a second insertion portion including an upper plate 66 and lower plate 30 such that the detector is inserted between the upper plate and the lower plate (Fig. 3, col. 6, lines 47-67, col. 7 and col. 8, lines 1-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trabish et al. (US 11399818) in view of Borja et al. (US 20100063509 A1).
Trabish et al. disclose all elements of the claimed invention except for a laser device or checker laser device allowing easy verification of alignment of the balance checker. 
Borja et al. disclose the use of visible alignment indicators including one or more lasers in a surgical device wherein light is emitted from a top side, bottom side or both the top and bottom sides of the surgical device to ensure proper alignment of the device (para [0116]).
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of incorporating lasers, as taught by Borja et al., in the Trabish et al. device would have yielded predictable results, i.e., ease of checking the alignment of the device for an improved surgical outcome.
Conclusion
Non application of prior art to claims 11 and 12 indicates allowable subject matter provided the rejections made in this office action are overcome. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 3, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775